DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment and IDS filed 08/01/2020.

	Claims 1-17 are pending and subject of this office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,828,389 in view of the article by Bartley “Should chitosan and tranexamic acid be combined for improved hemostasis after sinus surgery?”, IDS filed 08/01/2020. The pending claims and the issued claims are directed to hemostatic material/composition comprising hemostatic agent chitosan . 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,073,946 in view of the article by Bartley. The pending claims and the issued claims are directed to hemostatic material comprising hemostatic agent chitosan and bioadhesive, claimed by the issued claims as  . 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-48 and 51-54 of copending Application No. 14/004,497 in view of Bartley. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: hemostatic material comprising hemostatic . 
This is a provisional nonstatutory double patenting rejection.

Claim 17 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the expression “at least about 50,000 g/mol”. The expression recites no upper end to the claimed molecular weight. Further, the expression “at least about” does not set forth the metes and bounds of the claim. Recourse to the specification does not define the expression. The expression permits two contradicting interpretation of the claims. The term “at least" permits values equal to the value following the term and more than that value with no upper limit to the value, and the term “about” permits values below and above the claimed value, usually 10% unless otherwise defined in the specification. The boundaries of coverage is not imposed by the disclosure. The examiner suggests recite a range with upper and lower limit as disclosed in the current application in page 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hardy et al. (WO 2012/123728), the article by Bartley (Should chitosan and tranexamic acid be combined for improved hemostasis after sinus surgery?), and Korobov et al. (WO 2016/176186), all the references are provided by IDS filed 08/01/2020.

Applicant Claims 
Claim 1 is directed to a haemostatic composition comprising a haemostat agent, a bioadhesive agent and an antifibrinolytic agent or derivative thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hardy teaches haemostatic material/composition useful for effectively controlling bleeding with reduced required compression time. The haemostatic material comprises haemostat agent and bioadhesive agent (abstract; page 2, lines 10-17). The haemostat material is applied to a physiological target bleeding site (page 2, lines 18-22). The haemostat agent comprises oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, collagen or chitosan. The haemostat agent is preferably a chitosan salt. Good results have been observed wherein the chitosan salt is chitosan succinate (page 3, line 13 till page 4, line 13). The bioadhesive agent exhibits low adhesion to dry surface, and when combined with haemostat agent provides haemostatic material that exhibits no adhesion to dry surfaces. Beneficially, this property of the bioadhesive agent 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hardy teaches haemostatic material/composition comprising the claimed haemostat agent and the claimed bioadhesive, and reference teaches chitosan as preferred haemostatic agent, the reference however does not teach the claimed antifibrinolytic agent in the composition.
Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has beneficial potential application as improved hemostatic external wound and internal surgical wounds dressing (abstract). 
Korobov teaches hemostatic composition comprises polysaccharide base, e.g. calcium alginate and chitosan acetate, and fibrinolytic inhibitor, e.g. epsilon-aminocaproic acid, and an acid selected from aminomethylbenzoic acid and tranexamic acid (abstract; ¶¶ 0003, 0004, 0013, 0020, 0026; claim 1). The reference teaches a method of making the composition comprising mixing the ingredients (¶¶ 005, 0037). The mixture is spread on a sheet, i.e. carrier (¶ 0041). The composition is used to arrest bleeding during surgical intervention and other injuries (¶¶ 0008, 0055). The composition has a stimulating effect on regenerative processes in the wound, which is reflected in the acceleration of granulation tissue growth, promotion of marginal and insular epithelization, and the facilitation of favorable conditions for epithelial cell 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide a haemostatic composition comprising chitosan salt and bioadhesive as taught by Hardy, and add tranexamic acid taught by Bartley or add epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid taught by Korobov to the composition. One would have been motivated to add tranexamic acid taught by Bartley because Bartley teaches combination of chitosan and tranexamic acid shows improved hemostasis and better postsurgical outcome after sinus surgery, and the combination has beneficial potential application as improved hemostasis in external wound and internal surgical wounds, and one would have been motivated to add epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid taught by Korobov because Korobov teaches these antifibrinolytic agents improve hemostatic properties of a composition comprising chitosan, reduce the risk of re-bleeding for significant long period, and stimulate regenerative processes in the wound. One would reasonably expect formulating improved hemostatic material comprising chitosan, bioadhesive agent and one of epsilon-aminocaproic acid, aminomethylbenzoic or tranexamic acid wherein the composition has improved hemostasis and tissue regeneration. 

Regarding  hemostats claimed by claims 3-6, Hardy teaches oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, collagen or chitosan, and preferred haemostat is chitosan succinate. Bartley teaches chitosan and Korobov teaches chitosan salts.
Regarding the bioadhesives claimed by claims 7 and 9, they are all taught by Hardy.
Regarding the acrylic acid polymer having molecular weight of at least about 50,000 g/mol as claimed by claim 8, it is taught by Hardy.
Regarding the carrier material claimed by claims 10 and 17, it is taught by Hardy and Korobov.
Regarding the materials of the carrier materials claimed by claim 11, Hardy teaches all the claimed materials.
Regarding use of the haemostatic composition for stemming blood flow from a physiological target site as claimed by claim 12, all the cited references teach stemming of blood flow from bleeding site.
Regarding the nominal method of making the composition by mixing the ingredients as claimed by claims 13 and 14, it is taught by both Hardy and Korobov.
Regarding  applying pressure to the hemostatic composition as claimed by claim 15, it is taught by Hardy.
Regarding claim 16 that pressure is applied for less than 1 minute, this is taught 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Korobov et al. (WO 2016/176186, IDS filed 08/01/2020) and either Hardy et al. (WO 2012/123728, IDS filed 08/01/2020) or Mershon (US 7,303,759, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a haemostatic composition comprising a haemostat agent, a bioadhesive agent and an antifibrinolytic agent or derivative thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Korobov teaches hemostatic composition comprises polysaccharide base, e.g. calcium alginate and chitosan acetate, and fibrinolytic inhibitor, e.g. epsilon-aminocaproic acid, and an acid selected from aminomethylbenzoic acid and tranexamic acid (abstract; ¶¶ 0003, 0004, 0013, 0020, 0026; claim 1). The reference method of making the composition comprising mixing the ingredients (¶¶ 005, 0037). The mixture is spread on a sheet, i.e. carrier (¶ 0041). The composition is used to arrest bleeding during surgical intervention and other injuries (¶¶ 0008, 0055). The composition has a 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Korobov teaches hemostatic composition comprising the claimed hemostatic agent and antifibrinolytic agent, the reference however does not teach the claimed bioadhesive agent in the composition.
The element missing from Korobov is taught by Hardy and Mershon.
The teachings of Hardy are previously discussed in this office action. 
Mershon teaches safe and efficient hemostatic composition for stopping bleeding from open wound. The composition comprises polyacrylic acid having molecular weight between 10,000-70,000 that absorbs blood from the open wound and forms an aqueous gel that has sufficient viscosity an adhesiveness to cover and adhere to the open wound so that bleeding is stopped (abstract; col.3, lines 12-30, 46-54; col.8, lines 15-25, 38-43; col.12, lines 1-4). The reference teaches applying pressure on the bleeding site for about 15 second (col.14, lines 1-10, 36-39; example 6, claim 17).  The composition is applied to woven or nonwoven carrier (claim 18).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the present invention to provide a hemostatic composition comprising chitosan salt and fibrinolytic inhibitor as taught by Korobov, and add bioadhesive agent such as polyacrylic acid polymer taught by any of Hardy and Mershon to the composition. One would have been motivated to do so because Hardy teaches that such bioadhesive agent exhibits low adhesion to dry surface, and when combined with hemostat agent provides hemostatic material that exhibits no adhesion to dry surfaces and easy to handle, and enables the hemostatic material to effectively control bleeding within a reduced compression period, and because Mershon teaches such bioadhesive is safe and efficient hemostatic composition for stopping bleeding from open wound with minimal compression, and absorbs blood from the open wound and forms an aqueous gel that has sufficient viscosity an adhesiveness to cover and adhere to the open wound so that bleeding is stopped. One would reasonably expect formulating improved safe efficient hemostatic material comprising chitosan salt, bioadhesive polyacrylic acid polymer, and antifibrinolytic agent wherein the composition has improved, safe, efficient hemostasis and requires minimal compression for very short time. 
Regarding antifibrinolytic agent claimed by claim 2, Korobov teaches epsilon-aminocaproic acid, aminomethylbenzoic and tranexamic acid.
Regarding  hemostats claimed by claims 3-6, Korobov teaches chitosan salts, and Hardy teaches oxidized regenerated cellulose, kaolin, gelatin, calcium ions, zeolite, 
Regarding the chitosan succinate claimed by claim 6, while it is taught by Hardy, however, applicants failed to show unexpected results obtained from using succinate salts over any other succinate salt. 
Regarding the bioadhesives claimed by claims 7 and 9, they are taught by Hardy and Mershon.
Regarding the acrylic acid polymer having molecular weight of at least about 50,000 g/mol as claimed by claim 8, it is taught by Hardy. Mershon teaches polyacrylic acid polymers having molecular weight between 10,000-70,000.
Regarding the carrier material claimed by claims 10 and 17, it is taught by Korobov, Hardy and Mershon.
Regarding the materials of the carrier materials claimed by claim 11, Hardy teaches all the claimed materials, and Mershon teaches woven and nonwoven carrier material.
Regarding use of the hemostatic composition for stemming blood flow from a physiological target site as claimed by claim 12, all the cited references teach stemming of blood flow from bleeding site.
Regarding the nominal method of making the composition by mixing the ingredients as claimed by claims 13 and 14, it is taught by and Korobov.
Regarding  applying pressure to the hemostatic composition as claimed by claim 15, it is taught by Hardy and Mershon.
Regarding claim 16 that pressure is applied for less than 1 minute, this is taught by Hardy and Mershon that teaches 15 seconds. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./